department of the treasury internal_revenue_service washington d c may number release date uilc postf-162191-01 cc psi b01 internal_revenue_service national_office field_service_advice memorandum for associate area_counsel lmsb miami florida from associate chief_counsel passthroughs and special industries cc psi subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse affect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views legend a b c d x y z state state state notes year year year date date dollar_figurea dollar_figureb dollar_figurec dollar_figured issue whether dollar_figurea of dollar_figureb notes executed in date are properly attributable to a whether there is a deemed cash distribution of dollar_figurea to the partners of a under sec_752 conclusion dollar_figurea of the dollar_figureb notes may be attributable to b instead of a if the dollar_figurea of the dollar_figureb notes are not properly attributable to a and are attributable to b there is a deemed_dividend paid_by b to b’s shareholders followed by a deemed contribution to a and a’s repayment of a’s portion of the liability alternatively there is a deemed_distribution of dollar_figurea from a to the partners of a under sec_752 facts this case involves two related entities each owned in the same proportion by x y and z x y and z own all of the outstanding equity interests of a a general_partnership formed under the laws of state and b an s_corporation incorporated in state from year through year a and b borrowed funds jointly and severally on a nonrecourse basis pledging all of the assets of a and b and the stock of b as collateral for the loans the majority of this debt was attributed to a for purposes of this document we are assuming that the financing from year through year was properly allocated to both a and b in the proportion reported on the taxpayers’ returns no inference should be taken as to whether this treatment was actually proper on date a’s and b’s debt equaled dollar_figurec of this amount dollar_figurea was attributed to a and dollar_figured was attributed to b in year b and c formed d an llc formed under the laws of state in order for b to contribute its assets to d free and clear of liens a and b refinanced the bank debt secured_by a’s and b’s assets and the stock of b the refinancing consisted of dollar_figureb notes as security for notes b pledged its preferred interest in d as collateral according to the facts as submitted no other_property was pledged as collateral for this debt law and analysis sec_752 provides that any increase in a partner's share of the liabilities of a partnership or any increase in a partner's individual liabilities by reason of the assumption by such partner of partnership liabilities shall be considered as a contribution of money by such partner to the partnership sec_752 provides that any decrease in a partner's share of the liabilities of a partnership or any decrease in a partner's individual liabilities by reason of the assumption by the partnership of such individual liabilities shall be considered as a distribution of money to the partner by the partnership sec_1_752-3 provides that a partner’s share of the nonrecourse liabilities of a partnership equals the sum of the partner’s share of partnership_minimum_gain determined in accordance with the rules of sec_704 and the regulations thereunder the amount of any taxable gain that would be allocated to the partner under sec_704 or in the same manner as sec_704 in connection with a revaluation of partnership property if the partnership disposed of in a taxable transaction all partnership property subject_to one or more nonrecourse liabilities of the partnership in full satisfaction of the liabilities and for no other consideration and the partner’s share of the excess nonrecourse liabilities those not allocated under and of the partnership as determined in accordance with the partner’s share of partnership profits the partner’s interest in partnership profits is determined by taking into account all facts and circumstances relating to the economic arrangement of the partners the partnership_agreement may specify the partners’ interests in partnership profits for purposes of allocating excess nonrecourse liabilities provided the interests so specified are reasonably consistent with allocations that have substantial economic_effect under sec_704 of some other significant item of partnership income or gain alternatively excess nonrecourse liabilities may be allocated among the partners in accordance with the manner in which it is reasonably expected that the deductions attributable to those nonrecourse liabilities will be allocated in the present case the outside bases of x y and z in a were increased as a result of the initial borrowing attributed to a thus x y and z were able to receive distributions from a tax free to the extent of their respective bases in a it is well settled that the economic_substance of transactions rather than their form governs for tax purposes 293_us_465 courts will respect the taxpayer’s characterization of the transactions if there is a bona_fide transaction with economic_substance compelled or encouraged by business or regulatory realities imbued with tax-independent considerations and not shaped primarily by tax_avoidance features that have meaningless labels attached see 435_us_561 909_f2d_1360 9th cir we assume for purposes of this document that the original financing was properly allocated between a and b when this debt was refinanced in year the facts state that the new financing notes was secured_by only b’s preferred interest in d and that neither a nor a’s partners x y and z pledged any of their assets to secure notes and that the holders of notes could not proceed against a or x y and z in their individual capacities for repayment on notes thus although the refinancing of the original debt in form was made to a and b it was made solely on the basis of its being wholly collateralized by an asset belonging to b hence in reality it was b and not a which was the true borrower of such loan 77_tc_964 citing in 364_f2d_734 2d cir affg 44_tc_284 cert_denied 385_us_1005 if neither a nor a’s partners x y and z pledged any of their assets to secure notes then no portion of notes is properly attributable to a in that case the allocation of dollar_figurea of dollar_figureb notes to a would lack economic_substance and would not be respected for federal tax purposes the dollar_figurea of the dollar_figureb notes therefore would properly be attributed to b as the sole borrower as a general_rule the assumption of a shareholder liability by a corporation is considered the equivalent of a payment of cash to the shareholder 303_us_564 reh'g denied 304_us_588 revrul_78_422 1978_2_cb_129 and sec_357 and sec_358 if b has assumed an obligation of a b would be deemed to distribute dollar_figurea to its shareholders x y and z as a dividend which x y and z would then be deemed to contribute to a to satisfy the original financing alternatively x y and z could be viewed as receiving a distribution of dollar_figurea from a under sec_752 as a result of the decrease in the partner’s share of partnership liabilities case development hazards and other considerations please call horace howells at if you have any further questions associate chief_counsel passthroughs and special industries by david r haglund senior technician reviewer branch passthroughs and special industries
